Citation Nr: 0521336	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.  

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.  The veteran, in his notice of 
disagreement, limited the issues on appeal to increased 
ratings for the degenerative arthritis of the right and left 
knee.  38 C.F.R. §§ 20.200, 20.201 (2004).  

The Board of Veterans' Appeals (Board) remanded the claims 
for further development in October 2003.  The development 
ordered has been completed and the claims returned to the 
Board for further appellate consideration.  Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left knee 
does not produce either lateral instability or recurrent 
subluxation.  

2.  The left knee lacks 5 to 7 degrees of full extension and 
there is pain from 100 to 120 degrees of extension.  
Repetitious activity causes a decrease in flexion of the knee 
from 20 to 25 degrees.  

3.  The veteran's degenerative joint disease of the right 
knee does not produce either lateral instability or recurrent 
subluxation.  

4.  The veteran is able to fully extend the right knee, and 
to flex the right knee to 125 degrees with some discomfort.  
Repetitious activity would cause an additional limitation of 
20 to 25 degrees of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating, in excess of 10 percent, for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. § 1110 (West 2004); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2004).  

2.  The criteria for a rating, in excess of 10 percent, for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. § 1110 (West 2004); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  The veteran filed his claim 
for an increased rating in January 1999, prior to the passage 
of the VCAA.  The RO sent the veteran a letter in January 
2002 which informed him of VA's duties under the provisions 
of the VCAA.  The letter specifically explained what evidence 
was needed to support the veteran's claim for increased 
ratings and how VA could assist him in obtaining evidence.  
The March 2002 statement of the case included the provisions 
of the VCAA.  In the statement of the case, the RO explained 
why the veteran's claim was denied.  A May 2004 letter from 
VA to the veteran, explained what evidence was needed to 
support his claim.  It also explained what actions had been 
taken by VA to assist in developing his claim.  The veteran 
was asked to submit any evidence in support of his claim.  

VA obtained the veteran's record from Kaiser Permanente, VA 
outpatient treatment records and ordered additional VA 
examinations.  A VA orthopedic evaluation was conducted in 
September 2004 and a medical opinion obtained.  The veteran 
has not identified any additional records.  The veteran has 
been furnished all the intended benefits of VCAA.  See 
generally Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board has concluded the RO cured any defect in the prior 
notice to the veteran.  In the circumstances of this case, a 
remand to have the RO take additional action under the new 
Act and implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  No further actions to 
assist the veteran in developing his claims are required.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

Other impairment of the knee with recurrent subluxation or 
lateral instability that is severe is rated as 30 percent 
disabling.  With moderate impairment a 20 percent rating is 
assigned.  A 10 percent rating is assigned with slight 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The 
definition of major and minor joints is set out in 38 C.F.R. 
§ 4.45 (2004).  

Limitation of extension of the left to 10 degrees is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).  

Limitation of flexion of the leg to 60 degrees is rated as 
zero.  Flexion limited to 45 degrees is rated as 10 percent 
disabling.  Flexion limited to 30 degrees is rated as 20 
percent disabling.  Flexion limited to 15 degrees is rated as 
30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGPREC 23-97.  

When assigning an evaluation under Diagnostic Codes 5003 and 
5010 the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, 
providing for consideration of such factors as functional 
loss due to pain, must be considered.  VAOPGPREC 9-98.  

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004.  

Factual Background.  In January 1974, service connection was 
granted for chondromalacia of the right and left knees.  A 
noncompensable rating was assigned.  Subsequently, in a 
January 1997 rating decision increased ratings of 10 percent 
for degenerative joint disease of each knee were assigned.  
The veteran submitted his current claim for an increased 
rating for his service-connected bilateral knee disorder in 
January 1999.  

The Board has completely reviewed the claims folder.  For the 
purposes of brevity only the evidence related to the rating 
period will be set out in this decision.  A VA examination of 
the knees in September 1999 revealed the veteran was able to 
flex the right knee to 110 degrees and to extend to 180 with 
gravity.  Right knee flexion to 100 degrees, with strength of 
3 for 5 against gravity, with extension to 180 degrees with 
strength of 3to5 against resistance was reported.  The right 
knee was intact.  Drawer sign was negative.  There was no 
instability.  No crepitus was felt on flexion of the right 
knee.  There was slight edema of the right knee and slight 
warmth was felt on the patella.  Left knee flexion was to 110 
degrees, with extension to 180 degrees to gravity and with 
resistance.  Strength was measured as 3 to 5 against 
resistance.  X-rays revealed degenerative joint disease in 
both knees.  The veteran walked without a cane in a labored 
fashion.  He did not favor either leg.  He complained of 
right knee pain and stiffness.  He reported his knees got 
stiffer during the day.  He used Daypro daily.  He frequently 
used a cane.  

September 1999 VA records noted the veteran had right knee 
pain for several months.  There was mild effusion of the 
right knee.  Daypro, a knee brace and rest were prescribed.  
A second visit to the rheumatology clinic in September 1999, 
noted he had noticed increased swelling of the right knee 
that was greater than the left knee.  The pain was worse with 
weight bearing and later in the day.  He rheumatoid arthritis 
mostly affected his hands and wrists.  Examination revealed 
bilateral effusions of the knees, that was greater on the 
right.  There was no apparent instability.  Arthrocentesis of 
the right knee removed fluid.  Steroids were injected.  The 
assessment was the veteran had knee pain which was likely 
from osteoarthritis and his rheumatoid arthritis was stable 
on plaquenil.  

March 2000 VA outpatient treatment records noted the veteran 
had chronic recurring right knee pain and swelling.  An 
arthrocentesis had been performed in September 1999 to remove 
fluid from the knee.  No crystals had been seen and the joint 
had been injected with steroids.  Examination of the right 
knee when compared to the left revealed slight effusion.  
Range of motion was full with minimal crepitus and no focal 
areas of tenderness.  The knee was not red or warm.  The 
assessment was the veteran had rheumatoid arthritis with 
superimposed degenerative joint disease of the right knee.  

July 2000 VA notes from the rheumatology service revealed the 
veteran had been previously diagnosed with rheumatoid 
arthritis.  He was doing well on Motrin and only periodically 
had taken plaquennil.  There was no new knee swelling.  His 
knees were slightly tender with flexion to greater than 100 
degrees.  The assessment was arthropathy, possibly rheumatoid 
arthritis, and osteoarthritis of the knees with mild 
degenerative changes.  

The Board remanded the veteran's claim in October 2003.  The 
purpose of the remand was to determine the degree to which 
the veteran's knees had increased disability during flare-ups 
and to distinguish between any impairment of the knees caused 
by non-service connected disorders such as rheumatoid 
arthritis.  

A May 2004 VA examination noted the veteran had complained of 
aching and pain in both knees.  Both knees felt weak.  They 
were significantly worse.  Examination of the right knee 
revealed flexion to 140 degrees, with extension to 0 with 
crepitus present.  There was no swelling.  Examination of the 
left knee revealed flexion of 100 degrees limited by pain, 
with extension to 0, and crepitus present.  There was no 
swelling of the left knee.  The veteran walked without a 
limp.  X-rays showed small effusions and boney changes.  

A VA orthopedic evaluation was conducted in December 2004.  
The veteran gave the VA examiner a type written statement 
about his arthritic knees.  He wrote that his degenerative 
arthritis did not allow him to have a normal life.  It 
inhibited his ability to stand, walk, bend, lift, turn and 
pivot.  If he was on his feet more than eight hours his foot 
would pound and he developed worsening symptoms.  He had to 
be careful on uneven ground, around depressions in the 
pavement and when doing any pivoting or sudden turning.  Too 
much activity caused swelling and pain.  He had pain walking 
and inward buckling of his knees.  He used pillows under and 
between his knees when sleeping.  

Examination revealed he could fully extend his left and right 
knee.  He had tenderness of the anterior patella and anterior 
medial joint lines of the left knee.  His left knee hurt more 
than his right.  He had flexion of the right knee to 125 
degrees with some discomfort past 100 degrees.  He lacked 5 
to 7 degrees of full extension of the left knee.  Forced 
extension increased pain.  He had flexion of the left knee to 
120 degrees, with pain the last 20 degrees.  He had weakened 
motor function of the lower extremities.  X-rays of the knees 
revealed narrowing of the joint space of the medial 
compartments of both knees and of the patellofemoral joints.  
Degenerative joint disease of both knees was the noted 
impression.  There was some patello-femoral discomfort in 
both knees, but it was not extreme.  There was no instability 
of the knee joints.  There was mild swelling but no gross 
joint effusion.  In the opinion of the VA examiner the flare-
ups would decrease flexion of his knees from 20 to 25 
degrees.  The findings on examination appeared to be related 
to his service-connected degenerative joint disease rather 
than from other conditions such as rheumatoid arthritis or 
any other medical condition.  The veterans weight did 
increase the force of the pressure on his knees and would 
aggravate his knees.  

Analysis.  Disability of the knees may be rated based on 
arthritis and/or instability of the knees.  VAOPGPREC 23-97.  
Although the veteran has reported incidents when the knees 
buckled, testing has never confirmed any instability or 
laxity of either knee.  The Board carefully noted no history 
of possible injury to the meniscus or ligaments and found 
that when the veteran was examined by an orthopedist at VA in 
December 2004, the conclusion was that he had no laxity or 
instability.  The Board has concluded that a compensable 
rating based on recurrent subluxation or lateral instability 
is not warranted in this case.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

The veteran's knees are currently rated separately as 10 
percent disabled based on degenerative joint disease.  
Degenerative arthritis is rated based on limitation of motion 
of the joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The Schedule for Rating Disabilities provides 
Diagnostic Codes for rating both limitation of extension and 
flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5261 and 5260.  Normal range of motion of the knee is 
illustrated as being from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2004).  

In August 1998, the General Counsel in VAOPGPREC 9-98 
explained that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered when assigning evaluations under Diagnostic Codes 
5003 and 5010.  The General Counsel explained that when 
rating the veteran's functional loss it must clearly be 
explained what role pain played in the rating decision.  See 
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 
See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

Compensable ratings for limitation of motion of the knees 
requires either limitation of extension to 10 degrees or 
limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5261 and 5260.  There is no evidence that 
the veteran has limitation of motion of either knee in 
extension to 10 degrees and in flexion to 45 degrees.  

The evidence indicates the veteran has range of motion that 
exceeds the criteria for a compensable evaluation based on 
limitation of either flexion or extension.  Even when 
limitation of motion due to pain and fatigue are considered 
the limitations demonstrated by the veteran's knees do not 
meet, much less exceed the criteria for a 10 percent rating, 
as set out in either 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2004).  When considering limitation of motion due 
to pain or with flare-ups, the VA examiner in December 2004 
estimated that the veteran would have 20 to 25 degrees 
decrease in flexion.  The veteran would still be able to flex 
more than 45 degrees.  The VA examiner did not indicate there 
would be any decrease in extension.  

When the limitation of motion is not compensable a 10 percent 
rating may be assigned, as in this case for involvement of a 
major joint, such as the knee.  38 C.F.R. § 4.45, 4.71a, 
Diagnostic Code 5003 (2004).  The evidence demonstrates the 
veteran has X-rays evidence of degenerative arthritis of both 
the left and right knees, which supports a 10 percent rating 
for each knee, but no more.  In this case the preponderance 
of the evidence is against a rating in excess of 10 percent 
for either knee.  


ORDER

An increased rating for degenerative joint disease of the 
left knee is denied.  

An increased rating for degenerative joint disease the right 
knee is denied.  



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


